DETAILED ACTION
	Claims 1 and 3-6 are pending. Claim 1 has been amended and claim 2 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on September 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 8,785,106 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikori et al. (WO2020195428) in view of Mochizuki et al. (U.S. 2017/0003591). U.S. 2021/0364918 is being used as the English translation.
Nishikori et al. teaches a radiation-sensitive resin composition according to the present embodiment contains a resin (A) and a compound (B). The radiation-sensitive resin composition further contains a radiation-sensitive acid generator (C) and a solvent (D) if necessary [0034] wherein compound (B) is a compound represented by formula (1) [0006] preferably a compound represented by the following formula (1-1a) [0175]:

    PNG
    media_image1.png
    178
    378
    media_image1.png
    Greyscale
 [0175] which is equivalent to a compound (D0) having an anion represented by general formula (d0-1) of instant claim 1 when q is 0, n is 2, and p is 0. Nishikori et al. also teaches an example of the monovalent onium cation Z+ includes the following formula (X-1):

    PNG
    media_image2.png
    215
    387
    media_image2.png
    Greyscale
[0162] wherein Ra1, Ra2 and Ra3 are each independently a substituted or unsubstituted, straight or branched chain alkyl group, alkoxy group or alkoxycarbonyloxy group having a carbon number of 1 to 12; a substituted or unsubstituted, monocyclic or polycyclic cycloalkyl group having a carbon number of 3 to 12; a substituted or unsubstituted aromatic hydrocarbon group having a carbon number of 6 to 12; a hydroxy group, —OSO2—RP, —SO2—RQ or —S—RT; or a ring structure obtained by combining two or more of these groups. RP, RQ and RT are each independently a substituted or unsubstituted, straight or branched chain alkyl group having a carbon number of 1 to 12; a substituted or unsubstituted alicyclic hydrocarbon group having a carbon number of 5 to 25; and a substituted or unsubstituted aromatic hydrocarbon group having a carbon number of 6 to 12. k1, k2 and k3 are each independently an integer of 0 to 5 [0163]. Nishikori et al. does not teach a specific example of the cation when at least one of k1, k2, and/or k3 is 1 and Ra1, Ra2, and/or Ra3 respectively is a substituted (e.g. fluorinated) straight chain alkyl group or a hydroxy group, i.e. an electron-withdrawing group.
However, Mochizuki et al. teaches known cations having substituted straight chain alkyl groups (electron-withdrawing groups) include the following:

    PNG
    media_image3.png
    214
    252
    media_image3.png
    Greyscale
 [0257] which is equivalent to a compound (D0) having a cation represented by general formula (d0-1) of instant claims 1 and 4 when Rd1 is an aryl group having an electron-withdrawing group, Rd2 and Rd3 are aryl groups which have a substituent. Mochizuki et al. also teaches a specific example of an acid generator having a cation with an electron-withdrawing group includes the following compound B-1:

    PNG
    media_image4.png
    236
    396
    media_image4.png
    Greyscale
[0404] which is equivalent to an onium salt acid generator component (B) having a cation with an electron-withdrawing group of instant claims 1 and 3. Mochizuki et al. further teaches an onium compound having at least one electron-withdrawing group in the cation portion, is preferable in view of sensitivity, resolution, a pattern shape, and LER improvement in a micro pattern [0214]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nishikori et al. to include a cation having an electron-withdrawing group in either and/or both the compound (B) and the acid generator (C) through routine experimentation in order to achieve improved sensitivity, resolution, pattern shape, and LER.
	With regard to claims 5 and 6, Nishikori et al. teaches a method for forming a resist pattern according to the present embodiment includes: (1) applying the radiation-sensitive resin composition directly or indirectly onto a substrate to form a resist film; (2) exposing the resist film; and (3) developing the exposed resist film [0238-0241] wherein in the exposing (2), the resist film formed in the resist film-forming (1) is exposed by irradiating with a radioactive ray through a photomask (optionally through an immersion medium such as water). Examples of the radioactive ray used for the exposure include visible ray, ultraviolet ray, far ultraviolet ray, extreme ultraviolet ray (EUV); an electromagnetic wave including X ray and y ray; an electron beam [0248].
Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive. Applicant argues regarding the 103 rejection over Nishikori in view of Mochizuki, the presently claimed resist composition exhibits unexpected results in terms of line width roughness (LWR) as seen in the declaration filed herewith. The results confirm that the resist compositions of the present invention formed a resist pattern with high sensitivity, reduced LWR and high resolution, against the comparative resist compositions. These unexpected results are neither disclosed nor suggested by Nishikori or Mochizuki, could not have been predicted by one of ordinary skill in the art, and would effectively rebut any allegation of prima facie obviousness.
The Examiner respectfully disagrees. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, the fact that Applicant has tested for line width roughness while the prior art is silent to said property does not negate the other beneficial properties recited therein. Specifically, Mochizuki teaches cations having an electron-withdrawing group provides resist compositions with sensitivity, resolution, a pattern shape, and LER improvement in a micro pattern [0214] all of which Applicant has indicated as beneficial to their invention. Thus, one of ordinary skill in the art could easily ascertain other beneficial properties associated with the claimed composition through additional tests, such as LWR. In addition, one of ordinary skill in the art would in fact expect a difference in property values for a compound comprising a substituent compared to one without. It is well known in the resist art that the modification to a cation results in a difference in properties. Further, the results provided would not be considered far superior to that of the prior art. Despite the conclusory statement that a difference of 0.1 nm or more in LWR is significant, nothing in the results actually suggest such a claim. While the Examiner understands that a measurement based on nanometers accentuates the level of precision required for improved lithographic properties, the percent difference amongst these values also plays a significant role. Specifically, the resist composition of Example 2 provided a LWR only 4.34% lower than that of the Comparative Experiment 1 composition. Such a small percent difference is not drastically superior nor would it be unexpected for compounds differing only in the presence/absence of a substituent. This is easily apparent amongst Applicant’s own invention, e.g. Example 2 and Example 8 show a 4.54% difference in LWR. While the Examiner does acknowledge the percent difference is greater between Comparative Example 1 and Example 8, i.e. 9.09%, this would also be expected and not considered far more superior by one of ordinary skill in the art. Therefore, the rejection is maintained.
The declaration under 37 CFR 1.132 filed September 14, 2022 is insufficient to overcome the rejection of claims 1-6 based upon the 103 rejection over Nishikori in view of Mochizuki as set forth in the last Office action because:  the results are considered expected nor would they be considered far superior to that of the prior art as noted above.
Due to the amendment of the abstract, the objection to the instant specification has been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 11,275,306 and copending applications 16/686,925 (U.S. 2020/0183273), 17/094,636 (U.S. 2021/0149302), and 17/450,150 (U.S. 2022/0121118) qualify for double patenting over the instant claims and U.S. 8,785,106 is obvious over the instant claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722